Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim( KR-2014139451A) in view of Wei-Han (Secure Pick-Up: Implicit Authentication When you start Using the Smartphone)

Regarding claim 13, Kim teaches a terminal authentication method using implicit authentication, the method comprising: 
by a server, receiving behavior data (motion sensing) and environment information data (GPS data) from a user terminal for when a user checks an authentication number for user authentication of the user terminal ([0082] “The control unit 130 receives output information from the motion sensing unit 120, the GPS unit 150, the timer, and the input unit, and transmits the output information to the authentication system 100 through the communication unit 180.”); 
by the server, extracting feature data from the received environment information data ([0084] “When the received authentication information matches the authentication information pre-registered by the user in the evidence information DB 222, the authentication control unit 211 authenticates normally and allows a desired service to be used.” Note: matching the authentication information requires the extracting of the data) 
and collecting the extracted feature data to build database ([0070] line 316-318, “The storage unit 170 stores various information and control programs. Authentication information can be stored temporarily or for a specified period as needed.)
However, Kim teaches collecting extracted data to build a database but does not explicitly teach learning data to build a model.  Kim also does not teach detecting a start point of a behavior of the user terminal for checking the authentication number by performing peak detection in the received behavior data, and storing the behavior data from the detected start point.
In an analogous art, Wei-Han teaches learning data and building a model (Page 1, second paragraph; “SPU automatically learns the user’s behavioral.. we propose a weighted multi-dimensional Dynamic Time Warping (DTW) algorithm to effectively quantify similarities between users’ pick-up movements… our system can adaptively update a user’s authentication model to accommodate user’s behavioral drift over time with negligible overhead.”) and 
detecting a start point of a behavior of the user terminal for checking the authentication number by performing peak detection in the received behavior data, and storing the behavior data from the detected start point (Figure 1and page 3; section 2.3; a sensor measurement corresponding to an end point is back-tracked by means of a trigger action in order to extract a user's pick-up movement, a flat signal lasting for a time period of Tf is sensed, and then the start point is found and the pick-up signal is embedded into a smartphone).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of of the invention to modify Kim’s teaching of authentication to also include Wei-Han’s teaching of detecting the start point of a behavior of the user terminal as an additional implicit authentication means increase the security and yet at the time minimizing the need to bother the user to input additional information.

Regarding claim 14, Kim and Wei-Han teach the terminal authentication method of claim 13, wherein the behavior data includes three-axis acceleration data of the user terminal and three-axis gyro sensor data of the user terminal, sampled according to a set cycle (Wei-Han, section 4.2.2 “3 dimensions for accelerometer and 3 dimensions for gyroscope”; Kim [0054] “The motion of the terminal may be a combination of a movement direction (up, down, left, right) of the terminal and a movement angle and inclination centered on a specific location.”; [0055] “The limited range of time required for motion is the time required for the motion of the terminal, and means a combination of the arrival time from the start point of the terminal motion to the end point (or division point), the waiting time of the motion, etc. taken into account and set as a range. For example, it may be set to 1.5 to 2 seconds, 1 to 1.3 seconds, and the like”.)

Regarding claim 15, Kim and Wei-Han teach terminal authentication method of claim 14, wherein the detecting the start point of the behavior and the storing the behavior data from the detected start point comprises: by the server, normalizing the received behavior data (Wei-Han; first page second paragraph, “we propose a weighted multi-dimensional Dynamic Time Warping (DTW) algorithm to effectively quantify similarities between users’ pick-up movements;”); and calculating a mean value for each of a plurality of the received behavior data (Wei-Han, Page 7; first paragraph; the multiple dimensions setting can be computed as the average over each dimension).

Regarding claim 16, Kim and Wei-Han teach terminal authentication method of claim 13, wherein the environment information data includes at least one of device information, wireless access point (AP) information, Bluetooth information, and global positioning system (GPS) information (Kim [0058] “The location of the terminal is information (GPS, etc.) for determining the location of the terminal possessed by the user”).

Regarding claim 17, Kim and Wei-Han teach terminal authentication method of claim 16, wherein in the extracting the feature data and learning the extracted feature data to build the learning model, the server extracts the feature data by comparing the received environment information data with environment information data registered previously ([0061] ‘”The server 210 requests authentication from the terminal when the terminal accesses, and when authentication information including at least one behavior pattern is received from the terminal, the received authentication information and the authentication previously registered by the user in the database. An authentication control unit 211 that compares information and performs authentication when matching information is obtained; When authentication is completed, a service providing unit 212 providing a predetermined service is included.”).

Regarding claim 20, Kim and Wei-Han teach terminal authentication method of claim 13, wherein the behavior data is received and stored according to each posture of the user terminal classified in advance (Kim, [0049] “The database 200 includes one or more actions registered in advance by the user among user behavior patterns including the motion of the terminal, a limited range of time required for the motion, a specific key of the terminal, a specific identification value, and the location of the terminal. Store authentication information including patterns”).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ( KR-2014139451A) in view of Wei-Han (Secure Pick-Up: Implicit Authentication When you start Using the Smartphone) further in view of Mario (Smartphone Continuous Authentication Using Deep Learning Autoencoders) 

Regarding claim 18, Kim and Wei-Han teach terminal authentication method of claim 13, except wherein the learning model is an auto-encoder type model.  In an analogous art, Mario teaches the learning model is an auto-encoder type model (Mario, See Abstract, Page 4 “A. Deep Learning Autoencoders”). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kim and WeiHan’s authentication system to also include the auto-encoder type model to reduce the noise of input data making the learning models much more efficient.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ( KR-2014139451A) in view of Wei-Han (Secure Pick-Up: Implicit Authentication When you start Using the Smartphone) further in view of White (US 20140020058) 
Regarding claim 19, Kim and Wei-Han teach terminal authentication method of claim 13, further comprising: Kim further teaches before the receiving the behavior data and the environment information data, by the server, sending a request for transmission of the behavior data and the environment information data to the user terminal (Kim [0060] “When the terminal accesses, the server 210 requests authentication from the terminal, and when authentication information including at least one behavior pattern is received from the terminal, the server 210 converts the received authentication information and the authentication information previously registered by the user to the database. Compare and verify if they match.”)  
However, Kim does not explicitly teach the server sending authentication number.  In an analogous art, White teaches the server sending authentication number ([0069] “The authentication data requirement is SA data in the form of a PIN type pass-phrase of the user. Specifically, the PIN type pass-phrase is 2587.” [0071] Next, the AC system 14 continues by generating an authentication data capture request message 58 that includes at least the authentication and dummy text-strings, and corresponding key data 42, and by transmitting the message 58 to the communications device 12.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kim and Wei-Han teaching of terminal authentication to also include White’s teaching of the server sending the authentication number in order to be compatible with authentication system that uses token from the server.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ( KR-2014139451A) in view of White (US 20140020058) further in view of Wei-Han (Secure Pick-Up: Implicit Authentication When you start Using the Smartphone) further in view of Electronics (KR-20150019125)

Regarding claim 21, Kim teaches a terminal authentication method using implicit authentication, the method comprising: 
by a server, receiving a request for user authentication for a user terminal ([0076] “When a user wants to use a service provided by a predetermined server in a state in which membership registration is completed, the user accesses the authentication system 200 through the network 300 by encouraging the input unit 140 (S210)”); 
by the server (the server 210), sending a request for transmission of behavior data and environment information data to the user terminal ([0077] “Then, the authentication control unit 211 of the server 210 transmits the authentication screen to the terminal 200, and the authentication screen is displayed on the display unit 110 (S220)”); 
by the server determining a posture of the user terminal by using the received behavior data ([0081] “the motion detection unit 120 detects the user's motion, the GPS unit 150 calculates and outputs the location of the terminal, and the timer 160 checks the time (S230). [0082] The control unit 130 receives output information from the motion sensing unit 120, the GPS unit 150, the timer, and the input unit, and transmits the output information to the authentication system 100 through the communication unit 180” [0083] “the authentication control unit 211 compares the received authentication information with the authentication information previously registered by the user in the authentication information DB 222 (S250)”); 
by the server, determining an accordance or discordance by comparing the behavior data from the detected information with the behavior data according to the determined posture of the user terminal among behavior data stored in advance; determining whether the user authentication is successful based on the accordance or discordance ([0061] ‘”The server 210 requests authentication from the terminal when the terminal accesses, and when authentication information including at least one behavior pattern is received from the terminal, the received authentication information and the authentication previously registered by the user in the database. An authentication control unit 211 that compares information and performs authentication when matching information is obtained; When authentication is completed, a service providing unit 212 providing a predetermined service is included.”)
However, Kim does not explicitly teach the server sending authentication number.  In an analogous art, White teaches the server sending authentication number ([0069] “The authentication data requirement is SA data in the form of a PIN type pass-phrase of the user. Specifically, the PIN type pass-phrase is 2587.” [0071] Next, the AC system 14 continues by generating an authentication data capture request message 58 that includes at least the authentication and dummy text-strings, and corresponding key data 42, and by transmitting the message 58 to the communications device 12.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kim and Wei-Han teaching of terminal authentication to also include White’s teaching of the server sending the authentication number in order to be compatible with authentication system that uses token from the server.
Kim teaches a database but does not teach a learning model. Kim does not teach detecting a start point of a behavior of the user terminal for checking the authentication number by performing peak detection in the received behavior data, and storing the behavior data from the detected start point; calculating reliability by inputting the received environment information data to a database built in advance; 
In an analogous art, Wei-Han teaches learning data and building a model (Page 1, second paragraph; “SPU automatically learns the user’s behavioral.. we propose a weighted multi-dimensional Dynamic Time Warping (DTW) algorithm to effectively quantify similarities between users’ pick-up movements… our system can adaptively update a user’s authentication model to accommodate user’s behavioral drift over time with negligible overhead.”) and 
detecting a start point of a behavior of the user terminal for checking the authentication number by performing peak detection in the received behavior data, and storing the behavior data from the detected start point (Figure 1and page 3; section 2.3; a sensor measurement corresponding to an end point is back-tracked by means of a trigger action in order to extract a user's pick-up movement, a flat signal lasting for a time period of Tf is sensed, and then the start point is found and the pick-up signal is embedded into a smartphone).
calculating reliability by inputting the received environment information data to a learning model built in advance (Wei-Han, Page 2; Second column; second paragraph “an effective Dynamic Time Warping (DTW) algorithm to quantify similarities between users’ pick-up patterns. ..we modify the traditional DTW algorithm and propose a weighted multi-dimensional DTW technique to accommodate the multiple dimensions of sensor data in our setting, and to further improve authentication performance. Extensive experimental results verify the effectiveness of our method which can achieve high accuracy up to 96.3% in 2.4 milliseconds”); 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of of the invention to modify Kim’s teaching of authentication to also include Wei-Han’s teaching of detecting the start point of a behavior of the user terminal as an additional implicit authentication means increase the security and yet at the time minimizing the need to bother the user to input additional information.
Kim teaches authentication is determined as successful based on accordance of the data but does not not explicitly teach it is based on calculated reliability.
In analogous art, Electronics teaches authentication determined also based on calculated reliability ([0026] “authentication may authentication through comparison  between the 3D posture according to error range”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kim and Wei-Han’s teaching of authentication to also include the additional reliability factor to further increase the security level of the authentication.


Regarding claim 22, Kim, White, Wei-Han and Electronics teach terminal authentication method of claim 21, wherein the detecting the start point comprises by the server, normalizing the received behavior data (Wei-Han; first page second paragraph, “we propose a weighted multi-dimensional Dynamic Time Warping (DTW) algorithm to effectively quantify similarities between users’ pick-up movements;”)

Regarding claim 23, Kim, White, Wei-Han and Electronics teach terminal authentication method of claim 21, wherein in the calculating the degree of accordance or discordance, the server calculates the degree of accordance or discordance by using dynamic time warping (Wei-Han, Page 2; Second column; second paragraph “an effective Dynamic Time Warping (DTW) algorithm to quantify similarities between users’ pick-up patterns. ..we modify the traditional DTW algorithm and propose a weighted multi-dimensional DTW technique to accommodate the multiple dimensions of sensor data in our setting, and to further improve authentication performance. Extensive experimental results verify the effectiveness of our method which can achieve high accuracy up to 96.3% in 2.4 milliseconds.”)

Regarding claim 24, Kim, White, Wei-Han and Electronics teach terminal authentication method of claim 21, wherein in the calculating the reliability, the server extracts feature data from the received environment information data and calculates the reliability by inputting the extracted feature data to the learning model (Wei-Han, “Ppropose an effective Dynamic Time Warping (DTW) algorithm to quantify similarities between users’ pick-up patterns...we modify the traditional DTW algorithm and propose a weighted multi-dimensional DTW technique to accommodate the multiple dimensions of sensor data in our setting, and to further improve authentication performance. Extensive experimental results verify the effectiveness of our method which can achieve high accuracy up to 96.3% in 2.4 milliseconds.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497. The examiner can normally be reached Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG L LAM/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646